COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-12-00065-CV


TWI XVIII, Inc. and Texas Wings,           §    From the 211th District Court
Inc.

                                           §    of Denton County (2009-30008-211)
v.
                                           §    April 11, 2013

Christopher S. Carroll Number 1,
Ltd.                                       §    Opinion by Justice Gabriel


                        JUDGMENT ON REHEARING

      After reviewing appellants’ TWI XVIII, Inc. and Texas Wings, Inc.’s motion

for rehearing, we deny the motion. We withdraw our February 7, 2013 opinion

and judgment and substitute the following.

      This court has again considered the record on appeal in this case and

holds that there was no error in the trial court’s judgment. It is ordered that the

judgment of the trial court is affirmed.

      It is further ordered that appellants TWI XVIII, Inc. and Texas Wings, Inc.

shall pay all costs of this appeal, for which let execution issue.
SECOND DISTRICT COURT OF APPEALS


By_________________________________
  Justice Lee Gabriel




2